                   Case 20-11413-KBO            Doc 125       Filed 06/17/20        Page 1 of 2


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        ) Chapter 11
                                                                  )
    LVI INTERMEDIATE HOLDINGS, INC. et al.,1                      ) Case No. 20-11413 (KBO)
                                                                  )
                                     Debtors.                     ) (Jointly Administered)
                                                                  )
                                                                  )

             NOTICE OF ENTRY OF APPEARANCE AND REQUEST FOR NOTICES
                           OF REGIONS BANK PURSUANT TO
              FED. R. BANKR. P. 2002 AND 9010 AND DEL. BANKR. L.R. 2002-1(d)

             Pursuant to Fed. R. Bankr. P. 2002 and 9010(b), the undersigned counsel enter their

appearance for Regions Bank (“Regions”) and request that Regions be added to the official mailing

matrix and service lists in these cases and that copies of all pleadings, motions, notices, and other

papers, filed or served, in these cases or any proceeding therein, be served upon the below-listed

counsel at the following mail or e-mail address, or facsimile number:

                                   Richard A. Robinson, Esquire
                                   Burr & Forman LLP
                                   1201 N. Market Street, Suite 1407
                                   Wilmington, DE 19801
                                   Telephone: (302) 830-2311
                                   Email: rrobinsin@burr.com




1
    The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
LVI Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The
LASIK Vision Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services,
LLC (9982); LVI Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center
Holdings, LLC (5400); TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271);
TruVision, LLC (3399); TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye
Centers (Refractive I), LLC (2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center
(Indiana) LLC (8456); and TLC The Laser Center (Institute), LLC (0959). The Debtors’ executive
headquarters are located at 1555 Palm Beach Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.




43663403 v1
               Case 20-11413-KBO         Doc 125     Filed 06/17/20    Page 2 of 2


          PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, including all amendments to

any of the foregoing, whether formal or informal, and whether transmitted or conveyed by mail,

hand delivery, telephone, telegraph, telex, facsimile, or otherwise.

          PLEASE TAKE FURTHER NOTICE that neither this Entry of Appearance and Request

for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be deemed

to waive Regions’ (i) right to have final orders in non-core matters entered only after de novo

review by a district court; (ii) right to trial by jury in any proceeding so triable in any case,

controversy or adversary proceeding; (iii) right to have the reference withdrawn in any matter

subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions, defenses,

setoffs, or recoupments to which Regions is or may be entitled under agreements, in law, or in

equity, all of which rights, claims, actions, defenses, setoffs, and recoupments are expressly

reserved.

Dated: June 17, 2020                                  BURR & FORMAN LLP

                                                      /s/ Richard A. Robinson
                                                      Richard A. Robinson (No. 5059)
                                                      1201 N. Market Street, Suite 1407
                                                      Wilmington, DE 19801
                                                      Telephone: (302) 830-2311
                                                      Email: rrobinson@burr.com

                                                      Counsel for Regions Bank




43663403 v1                                      2
